                                   UNITED STATES BANKRUPTCY COURT
                                             MIDDLE DISTRICT OF PENNSYLVANIA
In re:


Beth Ann Del Toro,                                                                    Chapter                 13
aka Beth Ann Brown Del Toro, aka Beth A. Del Toro,
aka Beth Del Toro,
                                                                                      Case No.                5:19−bk−05034−RNO
                        Debtor 1



                                                                              Notice

The confirmation hearing has been scheduled for Debtor 1 on the date indicated below.

A deadline of February 26, 2020 has been set for objections to confirmation of the Plan. Any objections to
confirmation of the Plan will be heard at this hearing. Counsel should be prepared to proceed with said hearing on
any unresolved objections to the plan at this time.

                                  United States Bankruptcy Court                      Date: March 4, 2020
                                  Max Rosenn US Courthouse,
                                  Courtroom #2, 197 South Main                        Time: 09:30 AM
                                  Street, Wilkes−Barre, PA 18701



A copy of the Plan can be obtained by accessing the case docket through PACER, or from the Bankruptcy Clerk's
Office at the address listed below during normal business hours.


Initial requests for a continuance of hearing ( L.B.F. 9013−3, Request to Continue Hearing/Trial with Concurrence) shall be filed with the Court. Requests received by
the Court within twenty−four (24) hours of the hearing will not be considered except in emergency situations. Additional requests for continuance must be filed as a
Motion.

Requests to participate in a hearing telephonically shall be made in accordance with L.B.R. 9074−1(a).

Electronic equipment, including cell phones, pagers, laptops, etc., will be inspected upon entering the Courthouse. These devices may be used in common areas and
should be turned to silent operation upon entering the Courtroom and Chambers.

Photo identification is required upon entering the Courthouse.

Address of the Bankruptcy Clerk's Office:                                            For the Court:
Max Rosenn U.S. Courthouse                                                           Terrence S. Miller
197 South Main Street                                                                Clerk of the Bankruptcy Court:
Wilkes−Barre, PA 18701                                                               By: PamelaRadginski, Deputy Clerk
(570) 831−2500
Hours Open: Monday − Friday 9:00 AM − 4:00 PM                                        Date: January 15, 2020

ntcnfhrg (03/18)




     Case 5:19-bk-05034-RNO Doc 17-1 Filed 01/15/20 Entered 01/15/20 15:14:09                                                                              Desc
                          Notice Confirmation Hearing Page 1 of 1
